
	
		II
		109th CONGRESS
		2d Session
		S. 3480
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Grassley (for
			 himself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prevent abuse of Government credit
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Government Credit Card Abuse
			 Prevention Act of 2006.
		2.Management of purchase
			 cards
			(a)Required
			 safeguards and internal controlsThe head of each executive agency that
			 issues and uses purchase cards and convenience checks shall establish and
			 maintain safeguards and internal controls to ensure the following:
				(1)That there is a record in each executive
			 agency of each holder of a purchase card issued by the agency for official use,
			 annotated with the limitations on single transaction and total credit amounts
			 that are applicable to the use of each such card by that purchase
			 cardholder.
				(2)That each purchase card holder is assigned
			 an approving official other than the card holder with the authority to approve
			 or disapprove expenditures.
				(3)That the holder of a purchase card and each
			 official with authority to authorize expenditures charged to the purchase card
			 are responsible for—
					(A)reconciling the charges appearing on each
			 statement of account for that purchase card with receipts and other supporting
			 documentation; and
					(B)forwarding such reconciliation to the
			 designated official who certifies the bill for payment in a timely
			 manner.
					(4)That any disputed purchase card charge, and
			 any discrepancy between a receipt and other supporting documentation and the
			 purchase card statement of account, is resolved in the manner prescribed in the
			 applicable Governmentwide purchase card contract entered into by the
			 Administrator of General Services.
				(5)That payments on purchase card accounts are
			 made promptly within prescribed deadlines to avoid interest penalties.
				(6)That rebates and refunds based on prompt
			 payment on purchase card accounts are monitored for accuracy and properly
			 recorded as a receipt to the agency that pays the monthly bill.
				(7)That records of each purchase card
			 transaction (including records on associated contracts, reports, accounts, and
			 invoices) are retained in accordance with standard Government policies on the
			 disposition of records.
				(8)That periodic reviews are performed to
			 determine whether each purchase cardholder has a need for the purchase
			 card.
				(9)That appropriate training is provided to
			 each purchase cardholder and each official with responsibility for overseeing
			 the use of purchase cards issued by an executive agency.
				(10)That the executive agency has specific
			 policies regarding the number of purchase cards issued by various organizations
			 and categories of organizations, the credit limits authorized for various
			 categories of cardholders, and categories of employees eligible to be issued
			 purchase cards, and that those policies are designed to minimize the financial
			 risk to the Federal Government of the issuance of the purchase cards and to
			 ensure the integrity of purchase cardholders.
				(11)That the executive agency utilizes
			 technologies to prevent or identify fraudulent purchases, including controlling
			 merchant codes and utilizing statistical machine learning and pattern
			 recognition technologies that review the risk of every transaction.
				(12)That the executive agency invalidates the
			 purchase card of each employee who—
					(A)ceases to be employed by the agency
			 immediately upon termination of the employment of the employee; or
					(B)transfers to another unit of the agency
			 immediately upon the transfer of the employee.
					(13)That the executive agency takes steps to
			 recover the cost of any improper or fraudulent purchase made by an employee,
			 including, as necessary, through salary offsets.
				(b)Management of
			 purchase cardsThe head of
			 each executive agency shall prescribe regulations implementing the safeguards
			 and internal controls in subsection (a). The regulations shall be consistent
			 with regulations that apply Governmentwide regarding the use of purchase cards
			 by Government personnel for official purposes.
			(c)Penalties for
			 violationsThe regulations
			 prescribed under subsection (b) shall provide for appropriate adverse personnel
			 actions or other punishment to be imposed in cases in which employees of an
			 executive agency violate such regulations or are negligent or engage in misuse,
			 abuse, or fraud with respect to a purchase card, including imposition of the
			 following penalties:
				(1)In the case of an employee who is suspected
			 by the executive agency to have engaged in fraud, referral of the case to the
			 United States Attorney with jurisdiction over the matter.
				(2)In the case of an employee who is found
			 guilty of fraud or found by the executive agency to have egregiously abused a
			 purchase card, dismissal of the employee.
				(d)Risk
			 assessments and auditsThe
			 Inspector General of each executive agency shall—
				(1)periodically conduct risk assessments of
			 the agency purchase card program and associated internal controls and analyze
			 identified weaknesses and the frequency of improper activity in order to
			 develop a plan for using such risk assessments to determine the scope,
			 frequency, and number of periodic audits of purchase cardholders;
				(2)perform periodic audits of purchase
			 cardholders designed to identify—
					(A)potentially fraudulent, improper, and
			 abusive uses of purchase cards;
					(B)any patterns of improper cardholder
			 transactions, such as purchases of prohibited items; and
					(C)categories of purchases that should be made
			 by means other than purchase cards in order to better aggregate purchases and
			 obtain lower prices;
					(3)report to the head of the executive agency
			 concerned on the results of such audits; and
				(4)report to the Director of the Office of
			 Management and Budget and the Comptroller General on the implementation of
			 recommendations made to the head of the executive agency to address findings
			 during audits of purchase cardholders.
				(e)Definition of
			 executive agencyIn this
			 section, the term executive agency has the meaning given such term
			 in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C.
			 403(1)).
			(f)Relationship to
			 Department of Defense purchase card regulations
				(1)Except as provided under paragraph (2), the
			 requirements under this section shall not apply to the Department of
			 Defense.
				(2)Section 2784(b) of title 10, United States
			 Code, is amended—
					(A)in paragraph (8), by striking
			 periodic audits and all that follows through the period at the
			 end and inserting risk assessments of the agency purchase card program
			 and associated internal controls and analyze identified weaknesses and the
			 frequency of improper activity in order to develop a plan for using such risk
			 assessments to determine the scope, frequency, and number of periodic audits of
			 purchase cardholders.; and
					(B)by adding at the end the following new
			 paragraphs:
						
							(11)That the Department of Defense utilizes
				technologies to prevent or identify fraudulent purchases, including controlling
				merchant codes and utilizing statistical machine learning and pattern
				recognition technologies that review the risk of every transaction.
							(12)That the Secretary of Defense—
								(A)invalidates the purchase card of each
				employee who ceases to be employed by the Department of Defense immediately
				upon termination of the employment of the employee; and
								(B)invalidates the purchase card of each
				employee who transfers to another agency or subunit within the Department of
				Defense immediately upon such
				transfer.
								.
					3.Management of travel
			 cardsSection 2 of the Travel
			 and Transportation Reform Act of 1998 (Public Law 105–264;
			 5 U.S.C. 5701
			 note) is amended by adding at the end the following new
			 subsection:
			
				(h)Management of
				travel charge cards
					(1)Required
				safeguards and internal controlsThe head of each executive agency that has
				employees that use travel charge cards shall establish and maintain safeguards
				and internal controls over travel charge cards to ensure the following:
						(A)That there is a record in each executive
				agency of each holder of a travel charge card issued by the agency for official
				use, annotated with the limitations on amounts that are applicable to the use
				of each such card by that travel charge cardholder.
						(B)That rebates and refunds based on prompt
				payment on travel charge card accounts are properly recorded as a receipt of
				the agency that employs the cardholder.
						(C)That periodic reviews are performed to
				determine whether each travel charge cardholder has a need for the travel
				charge card.
						(D)That appropriate training is provided to
				each travel charge cardholder and each official with responsibility for
				overseeing the use of travel charge cards issued by an executive agency.
						(E)That each executive agency has specific
				policies regarding the number of travel charge cards issued by various
				organizations and categories of organizations, the credit limits authorized for
				various categories of cardholders, and categories of employees eligible to be
				issued travel charge cards, and that those policies are designed to minimize
				the financial risk to the Federal Government of the issuance of the travel
				charge cards and to ensure the integrity of travel charge cardholders.
						(F)That the head of each executive agency
				negotiates with the holder of the applicable travel card contract, or a third
				party provider of credit evaluations if such provider offers more favorable
				terms, to evaluate the creditworthiness of an individual before issuing the
				individual a travel charge card, and that no individual be issued a travel
				charge card if the individual is found not creditworthy as a result of the
				evaluation (except that this paragraph shall not preclude issuance of a
				restricted use travel charge card when the individual lacks a credit history or
				the issuance of a pre-paid card when the individual has a credit score below
				the minimum credit score established by the agency). Each executive agency
				shall establish a minimum credit score for determining the creditworthiness of
				an individual based on rigorous statistical analysis of the population of
				cardholders and historical behaviors. Notwithstanding any other provision of
				law, such evaluation shall include an assessment of an individual’s consumer
				report from a consumer reporting agency as those terms are defined in section
				603 of the Fair Credit Reporting Act.
				The obtaining of a consumer report under this subsection is deemed to be a
				circumstance or purpose authorized or listed under section 604 of the
				Fair Credit Reporting Act.
						(G)That each executive agency utilizes
				technologies to prevent or identify fraudulent purchases, including controlling
				merchant codes and utilizing statistical machine learning and pattern
				recognition technologies that review the risk of every transaction.
						(H)That each executive agency ensures that the
				travel charge card of each employee who ceases to be employed by the agency is
				invalidated immediately upon termination of the employment of the
				employee.
						(I)That each executive agency utilizes
				mandatory split disbursements for travel card purchases.
						(2)RegulationsThe Administrator of General Services shall
				prescribe regulations governing the implementation of the safeguards and
				internal controls in paragraph (1) by executive agencies.
					(3)Penalties for
				violationsThe regulations
				prescribed under paragraph (2) shall provide for appropriate adverse personnel
				actions or other punishment to be imposed in cases in which employees of an
				executive agency violate such regulations or are negligent or engage in misuse,
				abuse, or fraud with respect to a travel charge card, including removal in
				appropriate cases.
					(4)The Inspector General of each executive
				agency shall—
						(A)periodically conduct risk assessments of
				the agency travel card program and associated internal controls and analyze
				identified weaknesses and the frequency of improper activity in order to
				develop a plan for using such risk assessments to determine the scope,
				frequency, and number of periodic audits of purchase cardholders;
						(B)perform periodic audits of travel
				cardholders designed to identify potentially fraudulent, improper, and abusive
				uses of travel cards;
						(C)report to the head of the executive agency
				concerned on the results of such audits; and
						(D)report to the Director of the Office of
				Management and Budget and the Comptroller General on the implementation of
				recommendations made to the head of the executive agency to address findings
				during audits of travel cardholders.
						(5)DefinitionsIn this subsection:
						(A)The term executive agency
				means an agency as that term is defined in section 5701 of title 5, United
				States Code, except that it is in the executive branch.
						(B)The term travel charge card
				means the Federal contractor-issued travel charge card that is individually
				billed to each
				cardholder.
						.
		4.Management of
			 centrally billed accountsThe
			 head of an executive agency that has employees who use a centrally billed
			 account shall establish and maintain safeguards and internal controls to ensure
			 the following:
			(1)That items submitted on an employee's
			 travel voucher are compared with items paid for using a centrally billed
			 account to ensure that an employee is not reimbursed for an item already paid
			 for through a centrally billed account.
			(2)That the executive agency submits requests
			 for refunds for unauthorized purchases to the holder of the applicable contract
			 for a centrally billed account.
			(3)That the executive agency submits requests
			 for refunds for fully or partially unused tickets to the holder of the
			 applicable contract for a centrally billed account.
			5.Regulations
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act—
				(1)the head of each executive agency shall
			 promulgate regulations to implement the requirements of sections 2 and 4;
			 and
				(2)the Administrator of General Services shall
			 promulgate regulations required pursuant to the amendments made by section
			 3.
				(b)Best
			 practicesRegulations
			 promulgated under this section shall reflect best practices for conducting
			 purchase card and travel card programs.
			
